DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 29-August-2020 as modified by preliminary amendments PA#1 filed on 2-November-2020, and PA#2 filed on 19-August-2021.  
Claim 1 is now pending in the present application. 

Pro se Application
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450
 If applicant continues to prosecute the application, revision of the specification and claims to present the application in proper form may be required. While an application can be amended to make it clearly understandable, no subject matter (new matter) can be added that was not disclosed in the application as originally filed.
 Following are the copies of  § 337 CFR 1.71 (Detailed description and specification of the invention), § 37 CFR 1.75 (Claims), § 37 CFR 1.111  (Reply by applicant or patent owner to a non-final Office action), § 37 CFR 1.112 (Reconsideration before final action), § 37 CFR 1.113 (Final rejection or action), § 1.121  (Manner of making amendments in application);  § 37 CFR 1.125 (Substitute specification), and § 37 CFR 1.126 (Numbering of Claims) are provided below regarding the proper format and contents of an application and its amendments:
§ 1.71 Detailed description and specification of the invention.
(a)     The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.
(b)     The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth.
(c)     In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.
(d)     A copyright or mask work notice may be placed in a design or utility patent application adjacent to copyright and mask work material contained therein. The notice may appear at any appropriate portion of the patent application disclosure.  For notices in drawings, see § 1.84(s). The content of the notice must be limited to only those elements provided for by law. For example, “©1983 John Doe” (17 U.S.C. 401) and “*M* John Doe” (17 U.S.C. 909) would be properly limited and, under current statutes, legally sufficient notices of copyright and mask work, respectively. Inclusion of a copyright or mask work notice will be permitted only if the authorization language set forth in paragraph (e) of this section is included at the beginning (preferably as the first paragraph) of the specification.
(e)     The authorization shall read as follows:
A portion of the disclosure of this patent document contains material which is subject to (copyright or mask work) protection. The (copyright or mask work) owner has no objection to the facsimile reproduction by any­one of the patent document or the patent disclosure, as it appears in the Patent and Trademark Office patent file or records, but otherwise reserves all (copyright or mask work) rights whatsoever.
(f)     The specification must commence on a separate sheet. Each sheet including part of the specification may not include other parts of the application or other information. The claim(s), abstract and sequence listing (if any) should not be included on a sheet including any other part of the application.

[paras. (d) and (e), 53 FR 47808, Nov. 28, 1988, effective Jan. 1, 1989; para. (d), 58 FR 38719, July 20, 1993, effective Oct. 1, 1993; para. (f) added, 68 FR 38611, June 30, 2003, effective July 30, 2003]

§ 1.75 Claim(s)
(a)     The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.
(b)     More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied.
(c)     One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim (“multiple dependent claim”) shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes, also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16(d). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.
(d)
(1)     The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See §  1.58(a)).
(2)     See § 1.141 to 1.146 as to claiming different inventions in one application. 
(e)     Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1)    A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
		(2)     A phrase such as “wherein the improvement comprises,” and
(3)     Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
(f)     If there are several claims, they shall be numbered consecutively in Arabic numerals.
(g)     The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.
(h)     The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.
(i)     Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

[31 FR 12922, Oct. 4, 1966; 36 FR 12690, July 3, 1971; 37 FR 21995, Oct. 18, 1972; 43 FR 4015, Jan. 31, 1978; para. (c), 47 FR 41276, Sept. 17, 1982, effective Oct. 1, 1982; para. (g) amended, paras. (h) and (i) added, 61 FR 42790, Aug. 19, 1996, effective Sept. 23, 1996; para. (h) revised, 68 FR 38611, June 30, 2003, effective July 30, 2003; para. (h) revised, 68 FR 38611, June 30, 2003, effective July 30, 2003]

§ 1.111 Reply by applicant or patent owner to a non-final Office action.
(a)
(1)     If the Office action after the first examination (§ 1.104) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment. See §§ 1.135 and 1.136 for time for reply to avoid abandonment.
(2)     A second (or subsequent) supplemental reply will be entered unless disapproved by the Director. A second (or subsequent) supplemental reply may be disapproved if the second (or subsequent) supplemental reply unduly interferes with an Office action being prepared in response to the previous reply. Factors that will be considered in disapproving a second (or subsequent) supplemental reply include:
(i)    The state of preparation of an Office action responsive to the previous reply as of the date of receipt (§ 1.6) of the second (or subsequent) supplemental reply by the Office; and
(ii)     The nature of any changes to the specification or claims that would result from entry of the second (or subsequent) supplemental reply.
(b)     In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the Examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
(c)     In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

[46 FR 29182, May 29, 1981; para. (b) revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; paras. (a) and (c) revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; para. (a)(2) revised, 68 FR 14332, Mar. 25, 2003, effective May 1, 2003]

§ 1.112 Reconsideration before final action.
After reply by applicant or patent owner (§ 1.111 or § 1.945) to a non-final action and any comments by an inter-partes reexamination requester (§ 1.947), the application or the patent under reexamination will be reconsidered and again examined. The applicant, or in the case of a reexamination proceeding the patent owner and any third party requester, will be notified if claims are rejected, objections or requirements made, or decisions favorable to patentability are made, in the same manner as after the first examination (§ 1.104). Applicant or patent owner may reply to such Office action in the same manner provided in § 1.111 or § 1.945, with or without amendment, unless such Office action indicates that it is made final (§ 1.113) or an appeal (§ 1.191) has been taken (§ 1.116), or in an inter-partes reexamination, that it is an action closing prosecution (§ 1.949) or a right of appeal notice (§ 1.953).

[46 FR 29182, May 29, 1981; revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; revised, 65 FR 76756, Dec. 7, 2000, effective Feb. 5, 2001]

§ 1.113 Final rejection or action.
(a)     On the second or any subsequent examination or consideration by the examiner the rejection or other action may be made final, whereupon applicants, or for ex-parte reexaminations filed under § 1.510, patent owner’s reply is limited to appeal in the case of rejection of any claim (§ 1.191), or to amendment as specified in § 1.114 or § 1.116. Petition may be taken to the Director in the case of objections or requirements not involved in the rejection of any claim (§ 1.181). Reply to a final rejection or action must comply with § 1.114 or paragraph (c) of this
section. For final actions in an inter-partes reexamination filed under § 1.913, see § 1.953.
(b)     In making such final rejection, the examiner shall repeat or state all grounds of rejection then considered applicable to the claims in the application, clearly stating the reasons in support thereof.
(c)     Reply to a final rejection or action must include cancellation of, or appeal from the rejection of, each rejected claim. If any claim stands allowed, the reply to a final rejection or action must comply with any requirements or objections as to form.

[24 FR 10332, Dec. 22, 1959; 46 FR 29182, May 29, 1981; revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; revised, 65 FR 14865, Mar. 20, 2000, effective May 29, 2000 (adopted as final, 65 FR 50092, Aug. 16, 2000); para. (a) revised, 65 FR 76756, Dec. 7, 2000, effective Feb. 5, 2001; para. (a) revised, 68 FR 14332, Mar. 25, 2003, effective May 1, 2003]

§ 1.121 Manner of making amendments in application.
(a)     Amendments in applications, other than reissue applications.  Amendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.
(b)     Specification: Amendments to the specification, other than the claims, computer listings (§ 1.96) and sequence listings (§ 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
(1)    Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i)    An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii)     The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived;
(iii)     The full text of any added paragraphs without any underlining; and;
(iv)     The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.
(2)     Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting:
(i)    A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and;
(ii)     A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
(3)     Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:
(i)    An instruction to replace the specification; and
(ii)     A substitute specification in compliance with §§ 1.125(b) and (c).
(4)     Reinstatement of previously deleted paragraph or section. A previously deleted paragraph or section may be reinstated only by a subsequent amendment adding the previously deleted paragraph or section.
(5)     Presentation in subsequent amendment document. Once a paragraph or section is amended in a first amendment document, the paragraph or section shall not be represented in a subsequent amendment document unless it is amended again or a substitute specification is provided.
(c)     Claims: Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1)    Claim listing.  All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2)     When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
(3)     When claim text in clean version is required.  The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
	(4)     When claim text shall not be presented; canceling a claim.
(i)    No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii)     Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5)     Reinstatement of previously canceled claim.  A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
(d)     Drawings:  One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the header, labeled “Replacement Sheet.” Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. All changes to the drawing(s) shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.
(1)    A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as “Annotated Marked-up Drawings” and must be presented in the amendment or remarks section that explains the change to the drawings.
(2)     A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
(e)     Disclosure consistency.  The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
(f)     No new matter.  No amendment may introduce new matter into the disclosure of an application.
(g)    Exception for examiner’s amendments.  Changes to the specification, including the claims, of an application made by the Office in an examiner’s amendment may be made by specific instructions to insert or delete subject matter set forth in the examiner’s amendment by identifying the precise point in the specification or the claim(s) where the insertion or deletion is to be made.  Compliance with paragraphs (b) (1), (b) (2), or (c) of this section is not required.
(h)     Amendment sections.  Each section of an amendment document (e.g., amendment to the claims, amendment to the specification, replacement drawings, and remarks) must begin on a separate sheet.
(i)     Amendments in reissue applications.  Any amendment to the description and claims in reissue applications must be made in accordance with § 1.173.
(j)     Amendments in reexamination proceedings.  Any proposed amendment to the description and claims in patents involved in reexamination proceedings must be made in accordance with § 1.530.
(k)     Amendments in provisional applications.  Amendments in provisional applications are not usually made. If an amendment is made to a provisional application, however, it must comply with the provisions of this section. Any amendments to a provisional application shall be placed in the provisional application file but may not be entered.

[32 FR 13583, Sept. 28, 1967; 46 FR 29183, May 29, 1981; para. (e), 49 FR 555, Jan. 4, 1984, effective Apr. 1, 1984; revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; para. (i) revised, 65 FR 76756, Dec. 7, 2000, effective Feb. 5, 2001; revised, 68 FR 38611, June 30, 2003, effective July 30, 2003]

§ 1.125 Substitute specification.
(a)     If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten.
(b)     Subject to § 1.312, a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter.
(c)     A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.
The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.
(d)     A substitute specification under this section is not permitted in a reissue application or in a reexamination proceeding.

[48 FR 2712, Jan. 20, 1983, effective Feb. 27, 1983; revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; paras. (b)(2) and (c) revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; paras. (b) and (c) revised, 68 FR 38611, June 30, 2003, effective July 30, 2003]


§ 1.126 Numbering of claims.
The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant.

[32 FR 13583, Sept. 28, 1967; revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997]

 Copies of U.S. patent application publications that have been cited and/or provided with this Office action may be used as examples of proper application format.

Title
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Security Device Automatically Activated by Fire or Smoke Detection”.

Objection to the Abstract of the Disclosure
An abstract of the disclosure is a brief description of the invention, [MPEP 608.01(b) and § 37 CFR 1.72]. Objection is made to the abstract as not providing a sufficiently concise summary of the invention, and containing various informalities; specifically:
An abstract is limited to 150 words, whereas the abstract is greater than 400 words in length.
A closing parenthesis is missing [line 10].
Correction is required.

Objection to the Specification of the Disclosure
Objection is made to the specification of the disclosure as filing to conform to a preferred standard layout for a utility application as outlined below: (note: not every section is required in every application, but the body of the application should include at least: (a) Title, (g) Background of the invention, (h) Brief summary of the invention, (i) Brief summary of the drawings, (j) Detailed description of the invention.)
Content of Specification [MPEP 608.01(a, c-h) and § 37 CFR 1.77].:
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.

(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.

(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”

(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).

(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).

(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The specification further fails to provide specific reference designations in proper form, corresponding features depicted in the drawing.
Patent application publications cited in this Office action may provide examples of acceptable specification form and organization. 
A substitute specification is required pursuant to 37 CFR 1.125(a).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Objection to Drawings
Objection is made to the drawing for improper form and various informalities:
 The drawing lacks a figure number, the number referenced by the specification.
The drawing lacks specific reference designators, in proper format, for each salient feature depicted in the drawing, and referenced by the specification.
Descriptions for the features are small and unreadable.
Extraneous titles and heading information should be removed, and replaced with title and information prescribed and in position as described below.
New corrected drawings in compliance with 37 CFR 1.121(d) are required. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Objections
Objection is made to claim 1 to because of the following informalities:  
The claim is not numbered.
A claim must be presented as a single sentence, whereas the inventive claim comprises at least 5 sentences.
The claim references a “bar assembly” [line 7, 12, 13] understood to be the “security bar assembly” as previously recited. Element names and designation should be consistent for clarity.
The claim recites in part: “….with a a security bar assembly….” [line 5-6] which contains an extraneous “a”.
An extraneous space is located after “actuator” [line 16].
A comma is omitted after “button” [line 17].
Phrasing “…..a battery back with 2 modes of low battery warning-visual and audible….” is unclear; “a battery pack with both a visual low battery warning mode and an audible low battery warning mode” is preferred.
The claim recites in part: “….which will with the proper code input will send….” [line 21] in which the second “will” is extraneous and duplicative.
 The claim recites in part: “….a master key which would open the keyed lock.”, [line 22], in which the use of “would” suggests a conditionality. “a master key used for opening the keyed lock”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 USC §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 USC §112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 introduces an actuator element [line 15, 17] but where the function of the actuator is unclear, or how such actuator is distinguished from the electromagnetic locking/unlocking assembly [line 10-11] and/or an electronic lock [line 22], and where the functions and distinctions between these elements are not explained in the specification.
Claim 1 introduces a keyed lock [17, 27], an electromagnetic locking/unlocking assembly [line 11], a manual release button [16-17] and an electronic lock [line 22] as separate elements.  It is unclear how these elements are to interoperate, and where the functions and distinctions between these elements are not explained in the specification.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites in part: “a security bar assembly located at the openings….” [line 2, 6] wherein previously recited openings “window, door or other structure opening” are presented in the alternative, and where it is unclear to which opening the system operates, or whether it is to operate with a plurality of openings simultaneously.
Claim 1 introduces a computer or mobile device app (application is assumed) [line 18], but does not disclose the computer or mobile device itself. It is unclear how an application operates or communicates without a processor device.
Claim 1 introduces an actuator element [line 15, 17] but where the function of the actuator is unclear, or how such actuator is distinguished from the electromagnetic locking/unlocking assembly [line 10-11] and/or an electronic lock [line 22].
Claim 1 introduces a keyed lock [17, 27], an electromagnetic locking/unlocking assembly [line 11], a manual release button [16-17] and an electronic lock [line 22] as separate elements.  It is unclear how these elements are to interoperate.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC §103 as unpatentable over Williams (United States Patent # US 6,786,005 B1) in view of Baker et al. (United States Patent Application Publication # US 2017/0328130 A1), hereinafter Baker, Anderson (United States Patent Application Publication # US 2009/0237206 A1), Hungerford (United States Patent # US 4,651,544) and Scott et al. (United States Patent # US 4,937,556), hereinafter Scott.
Consider claim 1:  A device to automatically and remotely activate a security bar assembly located at a window, door or other structure opening, Williams discloses emergency release burglar bars actuated by a smoke alarm, and which may be applied to a window or door [Title, Abstract, Fig. 1-4; Col. 1, 12-16; Col. 3, 33-46; Col. 4, 29-45; claim 1], comprising: 
A fire /smoke alarm detection unit with an integrated wireless transmitter. Said transmitter to communicate in a wireless fashion with a security bar assembly located at the openings. A smoke detector/alarm (21) comprising a transmitter and processing unit (20) for communication with the burglar bar lock (14) [Fig. 3; Col. 4, 66 to Col. 5, 14, claim 8].
Said bar assembly to comprise the following integrated components: 
a receiver to communicate in a wireless fashion with the transmitter, a bar grill (11) with a deadbolt lock (14) comprising a receiver [Fig. 1-2; Col. 4, 29-65],
an electromagnetic locking/unlocking assembly to lock and unlock the bar assembly, the deadbolt lock (14) configured to lock and unlock the bar grill [Fig. 1-2; Col. 4, 46-65],
spring hinges to release the bar assembly upon activation, the grill pivotably secured on one side by hinges (12) [Fig. 1; Col. 4, 29-45],
 a battery back up with 2 modes of low battery warning-visual and audible, the deadbolt lock assembly comprising batteries (18) [Fig. 1-2; Col. 4, 46-65],
an actuator, the deadbolt lock assembly comprising an actuator (16) [Fig. 1-2; Col. 4, 46-65],
a manual release button, Williams discloses a manual lock/unlike button on the smoke detector portion [Col. 5, 15-29], and 
a keyed lock. 
Said device also includes a computer or mobile device app to remotely communicate with the actuator.  
Said app to consist of a numeric keypad which will with the proper code input will send an activation signal to the electronic lock, unlocking it. 
Said device to also include an integrated exterior lockbox to provide a manual access option for emergency response personnel. 
Said lock box shall contain a master key which would open the keyed lock.
Williams does not specifically disclose: (a) a low-battery warning, (b) use of a mobile device and application to operate the electronic lock, (c) a manual release button, (d) a lock box and master key for opening a keyed lock, or (e) that barrier hinges comprise springs.  These features are all well known in the art, however, and for example:
Baker discloses a closure lock system that may be remotely controlled [Title; Abstract; Fig. 1-3; Para. 0002, 0012-0013, 0027], and particularly: (a) that the lock assembly (84) may comprise a battery, and that if battery voltage drops below a threshold, visual and or audible warning may be issued [Para. 0127, 0205]; (c) that the locking bolt may be operated manually, using a handle or pushbutton, in the event of a power failure or emergency [Para. 0048-0049, 0092]; and (b) that a mobile device such as a smartphone with a computer application (app) may be used for remote monitoring and operation [Para. 0185-0186]. Baker does not specifically disclose use of a numeric keypad for this purpose.
Anderson, however, discloses a Bluetooth enabled door unlocker module, [Title; Abstract; Fig. 2; Para. 0012, 0036] and particularly: (b) that an unlocking code may be a sequence or combination of numbers entered on a cellphone keypad and communicated (wirelessly) to the device Bluetooth module [Fig. 2; Para. 54].
Hungerford discloses an exterior entry door tethered key safe [Title; Abstract; Fig. 1-5; Col. 23, 36-57] and particularly: (d) a key safe (lock box) (4), which may be attached with screws (3) to a door (integral) (2), containing a tethered key (15) (master) and which is used to unlock (a keyed lock) the door [Fig. 1-5; Col. 3, 57 to Col. 4, 43].
Scott discloses a window guard monitoring system [Title; Abstract; Fig. 1; Col. 1, 22-35] and specifically that the hinges may be spring hinges to bias the door toward an open position [Col. 2, 20-38; claim 8].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) provide both audible and visual indication of a low battery condition, (b) use of a mobile device such as a smartphone for remote operation, and (c) provision of a button or handle to manually unlock a barrier if the batteries art depleted as taught by Baker; that a numeric passcode may be entered on a keypad of a mobile wireless device and communicated wirelessly to the lock actuation device as taught by Anderson, (d) that a key safe (lock box) may be attached to the exterior of a door, the safe containing a key that is used to unlock a keyed door lock as taught by Hungerford, and (e) that barrier hinges may be spring loaded to bias the barrier in an open position when unlocked, as taught by Scott, and applied to emergency release burglar bars actuated by a smoke alarm as taught by Williams, in order that: (a) to clearly provide an advance warning of a depleted battery so that it may be replaced before failure occurs, (b) to allow users to use cellphones to remotely control the locking an unlocking, (c) where a manual release provides an emergency release in the event of electronic lock failure or key loss such that users are not trapped in an emergency, (d) where a lock box key storage provides access to authorized persons in an emergency, and (e) biasing of the door in an open position facilitated rapid evacuation in an emergency

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hicks et al. (U.S. Patent # US 4,685,316 A) disclosing a window guard latch with emergency release.
Law (U.S. Patent # US 3,934,434 A) disclosing a key safe apparatus.
Lilly (U.S. Patent Application Publication # US 2006/0130404 A1) disclosing a quick release for security bars system.
Bebbington et al (WIPO/PCT Patent Application Publication # WO 2005/121478 A1) disclosing a fire sensitive deadlocking apparatus.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684